DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jungbauer (EP 2481868) in view of Faber (EP 2837749 A1) and Moss (2018/0298600).
	With respect to Claim 1, Jungbauer teaches a dismantlable anechoic chamber for sound attenuation (Figure 1), comprising: a plurality of interconnected panels (10/20) a plurality of batten, which comprise straight, battens including two straight panels together creating a L-shape at a corner location and vertical battens (See Figures 6 and nd to last ¶ beginning with “once the composite walls…”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Jungbauer, with the apparatus of Faber, so as to stiffen the angle formed by the walls/panels, as opposed to Jungbauer which does not stiffen the angle due to straight battens coming together at a corner.  Moss teaches a similar acoustic wall panel including a plurality of interconnected panels, wherein it is known to employ a foam material on batten (defined by splines #30) so as to maximize 
	With respect to Claim 2, Jungbauer and Moss are relied upon for the reasons and disclosures set forth above.  Jungbauer further teaches sound-attenuating foam material (16) of the batten (15) having an unspecified thickness, and said layer of sound-attenuating material (13) of the panels (10/20).  While it appears obvious from the drawings, Jungbauer and Moss fail to explicitly teach 15wherein the thickness of the layer of sound-attenuating foam material of the batten is less than the thickness of said layer of sound-attenuating material of the panels.  It would have been an obvious design choice to provide wherein the thickness of the layer of sound-attenuating foam material of the batten is less than the thickness of said layer of sound-attenuating material of the panels, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
	With respect to Claim 3, Jungbauer and Moss are relied upon for the reasons and disclosures set forth above.  Jungbauer further teaches sound-attenuating foam material (16) of the plurality of battens (15) having an unspecified thickness, and said layer of sound-attenuating material (13) of the panels (10/20).  Jungbauer and Moss fail to explicitly teach wherein the thickness of the layer of acoustic material of the batten is at least 7 mm less than the thickness of said layer of acoustic material of the panels.  It would have been an obvious design choice to provide wherein the thickness of the layer of acoustic material of the batten is at least 7 mm less than the thickness of said layer of acoustic material of the panels, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
	With respect to Claim 4, Jungbauer and Moss are relied upon for the reasons and disclosures set forth above.  Jungbauer further teaches sound-attenuating foam material (16) of the batten (15) having an unspecified thickness, and said layer of sound-attenuating material (13) of the panels (10/20).  Jungbauer and Moss fail to explicitly teach wherein said thickness is at least 10 mm less than said layer of sound-attenuating material of the panels.  It would have been an obvious design choice to provide wherein said thickness is at least 10 mm less than said layer of sound-attenuating material of the panels, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
	With respect to Claim 5, Jungbauer and Moss are relied upon for the reasons and disclosures set forth above.  Jungbauer further teaches sound-attenuating foam material (16) of the batten (15) having an unspecified thickness, and said layer of sound-attenuating material (13) of the panels (10/20).  Jungbauer and Moss fail to explicitly teach wherein said thickness is at least 20 mm less.  It would have been an obvious design choice to provide wherein said thickness is at least 20 mm less, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
	With respect to Claim 6, Jungbauer and Moss are relied upon for the reasons and disclosures set forth above.  Jungbauer and Moss fail to explicitly teach wherein the sound-attenuating material of both the panels and the plurality of battens is the same.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the sound-attenuating material of both the panels and the plurality of battens is the same, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	With respect to Claim 7, Jungbauer and Moss are relied upon for the reasons and disclosures set forth above.  Jungbauer and Moss fail to explicitly teach wherein said sound-attenuating materials of the panels and plurality of battens 30are a pre-pressed sound-attenuating foam material.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein said sound-attenuating materials of the panels and plurality of battens 30are a pre-pressed sound-attenuating foam material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In this case, pre-pressing a foam material is well known and obvious
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jungbauer (EP 2481868) in view of Faber (EP 2837749 A1) and Moss (2018/0298600), as applied to claim 1 above, and further in view of Thorne (GB 2562310). 
	With respect to Claim 8, Jungbauer and Moss are relied upon for the reasons and disclosures set forth above.  Jungbauer further teaches vertical battens (15).  Jungbauer, Faber and Moss fail to explicitly teach wherein it has a damping layer between vertical battens.  Thorne teaches a similar chamber formed by a plurality of interconnected panels (Figures 10-11, #264), including a damping layer (235) between vertical battens (232, when combined with battens #15 of Jungbauer) for the purpose of enhancing acoustic performance of the room/chamber (Page 14, Lines 30-33 – note acoustic foam material #235 can be positioned between battens #232).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Jungbauer as modified, with the apparatus of Thorne, so as to enhance acoustic performance of the room/chamber.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jungbauer (EP 2481868) in view of Faber (EP 2837749 A1) and Moss (2018/0298600), as applied to claim 1 above, and further in view of Whitney (5,813,180). 
	With respect to Claim 9, Jungbauer and Moss are relied upon for the reasons and disclosures set forth above.  Jungbauer further teaches a corner panel (20) which comprises a layer of sound-attenuating material (13) positioned between an inside and outside panel, which produces a space (100) a between the end of the outside 40panel and the end of the inside panel (clearly seen in Figure 3), which space forms a groove (100) for receiving one of said vertical battens (15).  Jungbauer and Moss fail to explicitly teach 35wherein it comprises at least one corner panel, comprises a layer of sound-attenuating material positioned between an inside panel and an outside panel, said corner panel being such that, at least at one end, said layer projects beyond the inside panel, and the outside panel continues around the corresponding edge at the end of the layer that projects beyond the inside panel, in such a way that a space is produced between the end of the outside 40panel and the end of the inside panel, which space forms a groove for receiving one of said vertical battens.  Whitney teaches a similar chamber/enclosure (Figures 1-3a) having at least one corner panel (Figure 3a, #21), which comprises a layer of sound-attenuating material (#22 as seen in Figure 3, identical to similar unlabeled components in Figure 3a, when combined) positioned between an inside panel (upper panel in Figure 3a) and an outside panel (lower panel in Figure 3a), said corner panel (30) being such that, at least at one end (right end in Figure 3a), said layer projects beyond the inside panel, and the outside panel continues around the corresponding edge at the end of the layer that projects beyond the inside panel (clearly seen in Figure 3a), in such a way that a space (25) is produced between the end of the outside 40panel and the end of the inside panel clearly seen, which space forms a groove (25) for receiving one of said vertical battens (defined by splines #70, when combined – see Figure 10) (Col. 8, Lines 46-52).  Because Jungbauer as modified and Whitney both teach alternative design for a similar sandwich type corner panels used to for a similar chamber/enclosure, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Jungbauer as modified, with the apparatus of Whitney so as to provide simple substitution of one known corner panel configuration for another, to provide the predictable result of either corner panel design successfully functioning as a corner panel for the chamber/enclosure.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Although Jungbauer, Moss, Thorne and Whitney were previously relied upon, the newly relied upon Faber reference is considered to address all of the arguments made with respect to claim 1 and the new claim amendments.
Regarding claim 8, as indicated in the rejection above, the Examiner has clarified that the Thorne reference teaches that acoustic foam material #235 can be positioned between battens #232 as described on Page 14, Lines 30-33.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837